By the Court,
Kelly, C. J.:
The question presented for our consideration involves the construction of section 1, article 2, of the constitution, which is as follows: “The legislative assembly shall not have the power to establish or incorporate any bank, or banking company, or moneyed institution whatever; nor shall any bank, company, or institution exist in the state with the privilege of making, issuing, or putting into circulation any bill, check, certificate, promissory note, or other paper, or the paper of any bank, company, or person, to circulate as money.”
It is claimed by the respondent that the first clause of this section prohibits the legislative assembly from incorporating or from authorizing the incorporation of any bank or moneyed institution whatever; and that finder the second clause, all banks, companies, and institutions are forbidden to exist in the state, with the privilege of making, issuing, or putting in circulation, any bill, check, certificate, promissory note, etc., to circulate as money. In other words, it is claimed that this section of the constitution contains two distinct propositions, independent of each other'. That, we hold, is not the proper construction to be placed upon it, nor was it so intended by the convention which framed the constitution. As a matter of history, it is well known that during the whole time of the territorial government, the currency consisted of gold and silver only; and that bank notes were unknown, and never circulated among the *400people as money. The precious metals were then in great abundance here, and in the adjoining state of California. They were the production of our own coast, and the great source of its wealth, and very naturally the people of Oregon preferred that kind of money which then commanded the attention of the civilized world. They, moreover, as naturally distrusted paper money, with which they were then unacquainted, and to which they were unaccustomed. Many of the members of the constitutional convention, too, were not unfamiliar with banking operations, in the states where they lived before coming to Oregon. They had known or heard of repeated failures of banks to redeem the notes which they had put in circulation, and the losses and consequent suffering which those failures had caused to the communities where the banks existed. And it was to prevent a recurrence of these remembered evils that the clause in question was inserted in the constitution. The convention did not intend to exclude banks and moneyed institutions from the state, but to prohibit them from issuing bank notes to circulate as money. It is hardly to be supposed that the members of that body did not know that banks of deposit and discount, and banks of exchange, were necessary to properly transact business in every commercial state; or that they were ignorant of the benefits which savings banks, properly managed and conducted, are to every civilized community. In order to arrive at a correct understanding of what the convention intended by placing that section in the constitution, we have examined its journal and proceedings, and they only tend to confirm the opinions before expressed.
As originally reported by the committee on corporations and internal improvements, the first section of article 11 reads as follows:
“Sec. 1. The general assembly shall not have the power to establish or incorporate any bank or banking company or moneyed institution whatever, with the privilege of making, issuing, or putting in circulation any bill, check, ticket, certificate, promissory note, or other paper, or the *401paper of any bank, company, or person, to circulate as money.”
In the debate which took place upon this section, it was supposed that as it was reported by the committee on corporations and internal improvements, the section would not prohibit corporations organized in other states from coming to Oregon and establishing branch offices and putting paper money in circulation. To prevent this, Mr. Williams offered the following amendment: Insert in sec. 1, second line, after “whatever,” “nor shall any bank, company, or institution exist in this state,” which amendment was adopted. Excepting striking out the word general and inserting the word legislative, this was the only amendment made to the committee’s report. And all that was intended by the convention in adopting the amendment was to place corporations from other states under the same restrictions as those incorporated in this state. All alike were to be prohibited from making, issuing, or putting bank notes in circulation as money.
Excepting that the amendments adopted by the convention are not italicized, the engrossed copy of article 1, sec. 11, is as follows:
“Section 1. The legislative assembly shall not have the power to establish or incorporate any bank or banking company or moneyed institution whatever, nor shall any banlc, company, or institution exist in the state with the privilege of making, issuing, or putting in circulation any bill, check, certificate, promissory note, or other paper, of any bank, company, or person to circulate as money.”
The section, as engrossed, is without any punctuation whatever. We are, therefore, well satisfied that the convention did not intend to separate that part of the section which preceded the amendment from the context which followed the amendment. It follows from this that the semicolon, placed immediately after the word “ ivhatever” in the printed constitution, was a clerical mistake, and that it was not entitled to have the force and effect claimed for it by the respondent.
Another thing we must take into consideration in the con*402struction of this section. If it be construed as contended for by the respondents, then it presents this singular anomaly, that banking privileges have been extended to tbe citizens of other states and the subjects of foreign nations, which have been denied to our own people. They are permitted to establish banking corporations in Oregon, having all the rights and privileges usually exercised by banks, excepting only those of making and issuing bank bills and notes to circulate as money. If conceded to them, why should these privileges be withheld from citizens of ibis state ? Such, we again say, was not the intention of the framers of the constitution.
The judgment of the court below is reversed, and judgment will be entered in favor of the appellant on the statement of facts agreed upon by the parties.